Case: 16-10767    Date Filed: 11/17/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10767
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:13-cr-00138-TWT-ECS-3



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

NOLVER NOEL MOLINA-GONZALEZ,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 17, 2016)

Before MARCUS, JORDAN and FAY, Circuit Judges.

PER CURIAM:
                Case: 16-10767      Date Filed: 11/17/2016      Page: 2 of 6


       Nolver Molina-Gonzalez, proceeding pro se, appeals the district court’s

denial of his 18 U.S.C. § 3582 motion for a reduction of his 97-month sentence

based on Amendment 782. Mr. Molina-Gonzalez argues that the district court

abused its discretion by failing to recalculate his advisory guideline range and to

account for the sentencing factors under 18 U.S.C. § 3553(a). Upon review of the

record and consideration of the parties’ briefs, we affirm.

                                              I

       In 2013, Mr. Molina-Gonzalez pled guilty to conspiring to possess, with the

intent to distribute, at least 500 grams of a mixture or substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. §§

841(b)(1)(A)(viii) and 846. According to the PSI, Mr. Molina-Gonzalez was part

of a drug trafficking operation that imported crystal methamphetamine from

Mexico into the United States for distribution. Mr. Molina-Gonzalez was held

responsible for 16.914 kilograms of crystal methamphetamine, see PSI at ¶ 22, and

his base offense level was 38 under the 2012 Sentencing Guidelines.1

       Applying other guideline adjustments, the PSI calculated a total offense

level of 39 and criminal history of I, which yielded an advisory sentencing range of



       1
         In a separate paragraph, see PSI at ¶ 26, the PSI stated that Mr. Molina-Gonzalez was
involved in a conspiracy to possess with the intent to distribute 19.06486 kilograms of crystal
methamphetamine. Mr. Molina-Gonzalez did not object to this factual discrepancy, and it is
irrelevant to the disposition here because both amounts exceed the minimum of 4.5 kilograms for
an offense level of 38 under the revised drug quantity table found in U.S.S.G. § 2D1.1(c)(1).
                                              2
              Case: 16-10767     Date Filed: 11/17/2016    Page: 3 of 6


262 to 327 months’ imprisonment.          At sentencing, the district court made

additional adjustments and reduced Mr. Molina-Gonzalez’s total offense level to

30, resulting in an advisory guideline range of 97 to 121 months’ imprisonment.

The district court then sentenced Mr. Monlina-Gonzalez to 97 months’

imprisonment, at the low end of the advisory guideline range, in light of mitigating

factors including “his minor role in the offense and his lack of a prior criminal

background.” See Transcript of Sentencing, D.E. 89, at 26 (Sep. 6, 2013).

      In 2015, Mr. Molina-Gonzalez filed a motion for a sentence reduction under

18 U.S.C. § 3582(c)(2), based on Amendment 782, which retroactively amended

the drug quantity table in U.S.S.G. § 2D1.1(c). In relevant part, Amendment 782

increased the amount of “ice” (crystal methamphetamine) necessary to qualify for

a base offense level of 38 to at least 4.5 kilograms. See U.S.S.G. § 2D1.1(c)(1)

(2014). But Mr. Molina-Gonzalez was held responsible for an amount of crystal

methamphetamine that exceeded 4.5 kilograms. The district court therefore denied

Mr. Molina-Gonzalez’s motion for a reduction of sentence because Amendment

782 did not alter his base offense level or affect his advisory guideline range.

                                          II

      We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2). See United States v. Anderson, 772 F.3d
662, 666 (11th Cir. 2014). A district court’s decision about whether to reduce a

                                          3
              Case: 16-10767    Date Filed: 11/17/2016   Page: 4 of 6


sentence under § 3582(c)(2) is reviewed for an abuse of discretion. See United

States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003).

      A district court conducts a two-step analysis when considering a motion for

a reduction of sentence under § 3582(c)(2). See United States v. Bravo, 203 F.3d
778, 780 (11th Cir. 2000). First, the court must determine the sentence it would

have imposed using the defendant’s amended guideline range while keeping all

other guideline findings made at the original sentencing hearing intact. See id.

Second, the court must consider the factors in § 3553(a) and determine, in its

discretion, whether to reduce the defendant’s sentence.       See id. at 781.     If,

however, a defendant’s guideline range would not be lowered by an amendment,

the district court need not reach the second step of the analysis nor examine the §

3553(a) factors. See United States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009).

      Mr. Molina-Gonzalez asserts that he was eligible for an additional two-level

reduction based on Amendment 782 and that the district court erred by failing to

consider the § 3553(a) factors. Under the Sentencing Guidelines in effect at the

time of Mr. Molina-Gonzalez’s original sentencing, a drug quantity of 500 grams

or more of crystal methamphetamine resulted in a base offense level of 38. See

U.S.S.G. § 2D1.1(c)(1) (2012). As a result of Amendment 782, the Guidelines

now provide that a drug quantity of 4.5 kilograms or more of crystal

methamphetamine triggers a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1)

                                        4
              Case: 16-10767     Date Filed: 11/17/2016   Page: 5 of 6


(2016). Significantly, Mr. Molina-Gonzalez did not object to the PSI’s factual

finding that he was responsible for 16.914 kilograms of crystal methamphetamine

and he did not challenge that drug quantity before the district court. That amount

exceeds the minimum under the revised drug quantity table and therefore does not

have the effect of lowering Mr. Molina-Gonzalez’s base offense level or his

advisory guideline range.

      Without disturbing the district court’s other advisory guideline findings, Mr.

Molina-Gonzalez’s drug quantity still triggers a base offense level of 38 and his

new guideline calculation yields an identical sentencing range of 97 to 121

months’ imprisonment.       Accordingly, the district court was not authorized to

reduce Mr. Molina-Gonzalez’s sentence because Amendment 782 did not lower his

applicable guideline range.        See 18 U.S.C. § 3582(c)(2); U.S.S.G. §

1B1.10(a)(2)(B). See also United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013). The district court was therefore within its discretion to skip the second step

of evaluating the § 3553(a) factors because it had determined that Mr. Molina-

Gonzalez was ineligible for relief under § 3582(c)(2). See Webb, 565 F.3d at 793.

                                         III

      The district court correctly denied Mr. Molina-Gonzalez’s motion under §

3582(c)(2) because retroactive application of the amended drug quantity table




                                         5
              Case: 16-10767    Date Filed: 11/17/2016   Page: 6 of 6


following Amendment 782 did not change Mr. Molina-Gonzalez’s base offense

level or its corresponding advisory guideline range.

      AFFIRMED.




                                         6